125 F.3d 857
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lacy CARTER, Jr., Plaintiff-Appellant,v.CITY AND COUNTY OF SAN FRANCISCO;  San Francisco SewerDepartment;  Kevin McGovern, Defendants-Appellees.
No. 96-16361.
United States Court of Appeals, Ninth Circuit.
Submitted September 17, 1997.**Filed Oct. 3, 1997.

Appeal from the United States District Court for the Northern District of California.  No. CV-94-0426-FMS;  Fern M. Smith, District Judge, Presiding.
Before:  KOZINSKI, MAYER*** and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*


2
Lacy Carter appeals the district court's summary judgment in favor of his former employer.  Carter filed his EEOC charge more than one year after the allegedly discriminatory denial of promotion occurred, thereby missing the 180 day deadline.  See 42 U.S.C. § 2000e-5(e);  29 U.S.C. § 626(d).  Because he has not demonstrated a sufficient relationship between the denied promotion and his ultimate termination, the continuing acts doctrine is inapplicable.  See Green v. Los Angeles County Superintendent of Sch., 883 F.2d 1472, 1480-81 (9th Cir.1989).  Carter also has failed to exhaust administrative remedies for his harassment and hostile work environment claims, see Albano v. Schering-Plough Corp., 912 F.2d 384, 386 (9th Cir.1990), or to provide adequate evidence to support his assertions that the proffered reasons for his termination were pretextual.


3
Finally, Carter incorrectly asserts that the court "foreclosed all viable avenues" to "establish[ ] the scope of the EEOC investigation" by denying discovery requests.  Although the court did "decline[ ] to vacate its March 12, 1996 order," it did not forbid Carter to seek discovery at the summary judgment stage.  Interestingly, his memorandum opposing defendant's motion for summary judgment did not mention discovery.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a);  9th Cir.  R. 34-3


**
 * The Honorable H. Robert Mayer, United States Court of Appeals for the Federal Circuit, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3